Stephen, Judge,
delivered the opinion .of the court.
We think that the judgment rendered by Harford county court in this case was correct, and ought to be affirmed. It is a rule of reason and justice, as well as a well settled doctrine of our jurisprudence, that in all cases of contracts, deeds, and wills, the. intention of the parties shall prevail, unless it violates or infringes some established principle of law. The language of the deed, upon the construction of which the controversy in this case arises, is, we think, too plain and explióit to admit of doubt or difficulty in ascertaining its true meaning,, or legal effect and operation. It is most clear, plain, and palpable, from the terms of the instru*79ment itself, that the legal title, upon its execution, immediately passed to the grantee, and that nothing more than a mere usufructuary interest, or right of enjoyment, was intended to he reserved by the grantor, in relation, either to principal or profits. It was obviously her design to make a beneficial provision for her daughter, who was the wife of the grantee, reserving to herself, at the same time, the use of the property and its profits, for her life only, in case her necessities should require it. The reservation is express, that she was not to be debarred or prevented from holding, using, and enjoying, the said property and all its profits during her natural life. Upon the most favourable construction which can be given to this deed for the appellant, his intestate could only take a life interest in the children, considering them as a part of the profits, in which light they are considered by the decisions of this state, and which give them to the tenant for life, when born during the continuance of his life estate; but it is manifest from the terms of the instrument, that she intended to appropriate and carve out for her own use, no greater interest in the profits than she had reserved in the principal articles, from which the profits were to be derived; and it is not understood to be denied, or questioned, that upon her death, all her interest in the labour and services of the mother, immediately ceased and terminated. We do not think that the decisions of the courts of this state referred to by the appellant in his argument, have any bearing upon the merits of this controversy. In 4 Dallas, 347, Patterson, Justice, in delivering the opinion of the circuit court for the Pennsylvania District, says, “ the great rule of interpretation, with respect to deeds and contracts is, to put such a construction upon them, as will effectuate the intention of the parties, if such intention be consistent with the principles of law. This rule of construction, as we have before remarked, is the polar star by which courts of justice are governed in their judicial interpretation of such instruments, and in this case, the terms used by the donor, so clearly and forcibly express her intention, that we think *80the deed can admit of but one construction only, which is that her usufructuary interest in the mother and her children ceased upon her death, and that they then passed to the appellee in full and absolute property. The decisions of Scott vs. Dobson, and Somervill vs. Johnson, cited in the argument, do not apply to this case. They are cases where property in the female slaves was vested in the tenant for life: but -in this case the property was transferred by the deed immediately to the appellee, and nothing more was reserved than a limited and temporary right of user, which expired upon the death of the donor. If she had intended to reserve to herself a title to the profits, instead of stipulating for the use of them in common with the principal property from which they were , to be derived, she would have employed language more appropriate to carry that intention into effect; but in the reservation which she makes of a right to their use and enjoyment during her life, they are placed upon the same footing with the principal articles specifically enumerated, and upon her death passed with them to the appellee. We think therefore that the judgment of Harford county court was correct, and ought to be affirmed.
judgment affirmed.